456 S.W.2d 388 (1970)
Ella Dora WAAGE, Appellant,
v.
The STATE of Texas, Appellee.
No. 42992.
Court of Criminal Appeals of Texas.
July 8, 1970.
*389 Kenneth E. Blassingame, Dallas (on appeal only), for appellant.
Henry Wade, Dist. Atty., Harry J. Schulz, Jr., W. T. Westmoreland, Jr., Edgar A. Mason and John B. Tolle, Asst. Dist. Attys., Dallas, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
DOUGLAS, Judge.
The conviction is for shoplifting, as a felony subsequent offender, under Article 1436e, Sec. 4(c), Vernon's Ann.P.C. The punishment was assessed by the court at two years.
This is a companion case to Ella Dora Sprinkle v. State of Texas, Tex.Cr.App., 456 S.W.2d 387 (No. 42, 991, this day decided). The record shows that this appellant was Ella Dora Sprinkle.
The jury was waived. Appellant was duly admonished and a plea of guilty was entered; the testimony was stipulated; the procedure was the same as that used in Cause No. 42,991. 456 S.W.2d 387.
The record shows the stipulated testimony of Phil Cook was that he was employed by Skillern's Drug Store on McKinney Avenue; that he saw appellant take eleven bottles of tanning lotion which were exhibited for sale of the value of $37.95; that she left the store without paying for them, and that these items were taken from his possession and without his consent.
Appellant testified that she heard the stipulated testimony, and it was substantially true and correct and that she had been previously convicted in the two prior misdemeanor shoplifting cases under the name of Ella Dora Waage as alleged in the indictment.
The sole contention is that the evidence is insufficient to support the conviction.
The judicial admission by the appellant is sufficient to support the conviction under Article 1.15, Vernon's Ann.C.C.P. Fierro v. State, Tex.Cr.App., 437 S.W.2d 833. See Ex parte Noble, 170 Tex. Crim. 15, 336 S.W.2d 170; Ex parte Keener, 166 Tex. Crim. 326, 314 S.W.2d 93.
The judgment is affirmed.